Citation Nr: 1022008	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-27 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2009 the Board 
denied the Veteran's claim of entitlement to service 
connection for diabetes mellitus, including as due to Agent 
Orange exposure.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2010, the Court issued an Order granting a Joint 
Motion to remand the Board's decision.  The appeal as been 
returned to the Board for action consistent with the January 
2010 Joint Motion for Remand and Court order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has diabetes mellitus due to 
exposure to herbicides (Agent Orange).  Pursuant to the 
January 2010 Joint Motion, the Board finds that additional 
development is necessary.

The Veteran's service personnel records show that he served 
in Thailand.  The Veteran was awarded the Vietnam Service 
Medal; according to his DD Form 214 he served in Indochina, 
but not the Republic of Vietnam.  The service treatment 
records include November 1970 entries noting a history of 
gonorrhea in Vietnam in August 1970.  On the December 1971 
discharge physical examination, it was reported that the 
Veteran had gonorrhea in Thailand in 1970.  The Joint Motion 
for Remand indicates that the March 2005 request to furnish 
dates of service in the Republic of Vietnam was inadequately 
answered, because it was not clear what records were 
requested, what records were obtained, what records were 
unable to be obtained, or whether further requests would be 
futile.  It was indicated that an adequate request for 
information regarding the Veteran's dates of service needed 
to be made, including temporary tours of duty from August to 
December 1968 and in April 1969.  It was also noted that VA 
failed to follow specific procedures outlined in VA's 
Adjudication Procedure Manual, M21-1MR, Part VI, Subpart ii, 
§ C(10)(p) to determine whether the Veteran was exposed to 
herbicides in Thailand (apparently referring to M21-1MR, Part 
IV, Subpart ii, § C(10)(p)).  Finally, the Joint Motion for 
Remand notes that a formal finding by the U.S. Army and Joint 
Services Research Center (JSRRC) or other appropriate 
authority has not been made with regard to whether the 
Veteran was exposed to herbicides in service.  For the 
reasons setout above, this matter must be remanded.

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to provide the 
approximate dates, location, and nature 
of any exposure to herbicides in 
service.  

2.	Undertake appropriate action to obtain 
the Veteran's complete service 
personnel records to ascertain his 
dates of service to include any 
temporary tours of duty, specifically 
from August to December 1968 and April 
1969.  A request should be made to 
furnish dates of service in the 
Republic of Vietnam and it should be 
specified what records were obtained, 
what records were unable to be 
obtained, and whether further requests 
would be futile.  Any and all action 
taken should be documented and all 
records and/or responses received 
should be associated with the claims 
folder.  

3.	If it is determined that the Veteran 
did not serve in the Republic of 
Vietnam, attempt to verify the 
Veteran's alleged herbicide exposure in 
Thailand, following the procedures 
outlined in M21-1MR, Part IV, Subpart 
ii, § C(10)(p) to include a "Memorandum 
for the Record" in accordance with that 
section.  

4.	Thereafter, an appropriate official at 
the RO should make a determination as 
to whether the Veteran has provided 
sufficient information to permit a 
search by the JSRRC.  If yes, send a 
request to the JSRRC for verification 
of exposure to herbicides.  If no, 
refer the case to the JSRRC coordinator 
to make a formal finding that 
sufficient information required to 
verify herbicide exposure does not 
exist.  

5.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim.  If action remains adverse to 
the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

